Title: From Benjamin Franklin to Vicq d’Azyr, 20[–24] July 1781
From: Franklin, Benjamin
To: Vicq d’Azyr, Félix



Sir,
Passy, July 20[–24]. 1781
I received the Letter you Sometime since did me the Honour: of writing to me, accompanied with a Number of the Pieces that were distributed at the last publick Meeting of the Royal Society of Medecine. I shall take Care to forward them to different Parts of America, as desired. Be pleased to present my Thanks to the Society for the Copy sent me of the curious, & useful Report relating to the Sepulture in the Island of Malta. I should be glad of another Copy if it can be spared, being desirous of sending one to each of the philosophical Societies in America.
With respect to the length of time during which the Power of Infection may be continued in dead Bodies, which is considered in that Report, I would mention to you three Facts, which tho’ not all of equal Importance or weight, yet methinks it may be well to preserve a Memorandum of them, that such Observations may be made when Occasion offers, as are proper to confirm or invalidate them.
While I resided in England, I read in a Newspaper, that in a Country Village, at the Funeral of a Woman whose Husband had died of the Small Pox 30 Years before, and whose Grave was dug so as to place her by his Side, the Neighbours attending the Funeral were offended with the Smell arising out of the Grave, occasioned by a Breach in the Husband’s old Coffin, and 25 of them were in a few Days after taken ill with that Distemper, which before was not in that Village or its Neighbourhood, nor had been for the Number of years above-mentioned.
About the Years 1763 or 1764, several Physicians of London, who had been present from Curiosity at the Dissection of an Egyptian Mummy, were soon after taken ill of a malignant Fever, of which they died. Opinions were divided on this Occasion. It was thought by some that the Fever was caused by Infection from the Mummy, in which Case the Disease it died of must have been embalmed as well as the Body. Others, who considered the Length of Time, at least 2000 Years since that Body died and also that the Embalming might rather be supposed to destroy the Power of Infection, imagined the Illness of those Gentlemen must have had another Original.
About the Year 1773, the Captain of a Ship which had been at the Island of Tenneriffe, brought from thence the dried Body of one of the ancient Inhabitants of that Island, which must have been at least 300 Years old, that Custom of drying the Dead there having been so long discontinued. Two Members of the Royal Society, one an eminent Physician, went to see that Body. They were half an hour in a small close Room with it, examining it very particularly. The next Day they were both affected with a singularly violent Cold,* & attended with uncommon Circumstances and which continued a long time. On comparing together the Particulars of their Disorder, they agreed in suspecting that possibly some Effluvia from the Body, might have been the Occasion of that Disorder in them both. Perhaps they were mistaken. But as we do not yet know with Certainty how long the Power of Infection may in some Bodies be retained, it seems well in such Cases to be cautious till farther Light shall be obtained.
I wish it were in my Power to contribute more essentially in advancing the good Work the Society are so laudably engag’d in. Perhaps some few useful Hints may be extracted from the enclos’d Paper of Mr. Small’s.* It is submitted to your Judgment; and if you should find any thing in it worthy of being communicated to the Society, and of which the Extracts may be useful if printed in the Memoirs, it will be a Pleasure to me, who am, with great Esteem and Respect, Sir, Your most obedient and most humble Servant
B Franklin


P.S. July 24
Since writing the above, I have met with the following Article in the Courier de l’Europe of the 13th Instant, viz.
Extrait d’une Lettre d’Edimbourg, en date du 30 Juin.
“J’apprends par une personne qui vient de Montrose, que la fievre épidemique qui s’est manifestée il y a quelque temps dans le Mearns, desole encore aujourd’hui ce voisinage avec tant de violence, qu’un de ses amis à été invité a assister à 15 enterrements dans un seul jour. On dit que cette maladie doit son origine à la folle curiosité de quelques paysans, qui, à la Chandeleur derniere, exhumerent quelques personnes mortes de la peste dans le siecle precedent, et qu’on avoit enterrées dans le Moss of Arnhall. Ce qui est arrivé a la famille de M. Robert Aikenhead est singulièrement malheureux: vers le milieu du mois dernier il a été attaqué de cette contagion, elle s’est communiquée au reste de sa famille consistant en 9 personnes, dont deux sont mortes ainsi que lui, et le reste n’est pas sans danger.”
M. Vicq d’Azyr

 
Notation: Physique Medicale Exhumation
